Citation Nr: 0809374	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability

2.  Entitlement to service connection for a back disability 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for constant and excruciating pain 
in his hips and lower back as a result of exposure to Agent 
Orange while he served in Vietnam.  The RO denied the claim 
in a September 2004 rating decision.  The veteran appealed 
this decision.  

The veteran indicated in his April 2006 VA Form 9 that he 
received treatment from the VAMC War Related Illness and 
Injury Study Clinic in Washington, DC and there were 
additional treatment records.  The veteran sent an 
authorization and consent release form to the St. Louis 
regional office in June 2006, which was well within the 90 
day period from the date the appeal was certified to the 
Board of Veteran's Appeals in June 2006.   There is no 
evidence of the new VA treatment records in the claims file.  
Consequently, the Board finds that these issues must be 
remanded so that steps can be taken to obtain the new VA 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992)).

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the new 
VA treatment records at the VAMC War 
Related Illness and Injury Study Clinic 
in Washington, DC.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for bilateral hip disability 
and a back disability, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



